PER CURIAM.
This is a suit by Gordon’s Transports, Inc., a corporation, for interline charges due it against defendant Best Truck Lines, Inc., which charges were incurred while defendant’s charter was forfeited in the state of Kansas. Defendant appeals from the judgment of the circuit court in favor of plaintiff in the amount of one thousand four hundred and forty-three dollars and thirty-three cents ($1,443.33), plus costs.
Defendant Best’s position on this appeal is, first, the trial court lacked jurisdiction of the subject matter of the litigation and to render judgment against a corporation which was nonexistent at the time the interline freight bills were incurred; that the former officer and owner, Isham, acted as statutory trustee under Section 351.525, RSMo 1969, V.A.M.S., during the period of forfeiture ; and that the corporation was not “recreated retroactively” when its charter was reinstated December 9, 1969; and second, neither the nonexistent corporation nor anyone acting in its place assumed the debts created by the former officer and owner, Isham, for interline service used by him.
These precise issues were decided adversely to defendant in Riley v. Best Truck Lines, Inc., 510 S.W.2d 229 (Mo.App.1974) (suit to recover insurance premiums); and Pacific Intermountain Express Co. v. Best Truck Lines, Inc., 518 S.W.2d 469 (Mo.App.1974).
No error of law appears, and therefore the judgment of the trial court is affirmed. An extended opinion in this cause would have no precedential value. Rule 84.16(b), V.A.M.R.